OGIS WestOctober 2007 Forward Looking Statements All statements, other than statements of historical fact, included in thispresentation are “forward-looking” statements within the meaning of Section 27Aof the Securities Act of 1933, as amended, and Section 21E of the SecuritiesExchange Act of 1934, as amended, including statements regarding the intent,belief or current expectations of Rosetta Resources Inc. and its subsidiaries (the“Company”) and its management. These forward-looking statements are basedupon current expectations and are subject to a number of risks, uncertainties andassumptions that could cause actual results to differ materially from those hereindescribed. Accordingly, you are cautioned that these forward-looking statementsare not guarantees of future performance. Please refer to Company’s risks,uncertainties and assumptions as it discloses from time to time in the Company’sreports and registration statements filed with the SEC, including the risk factorsidentified in its Annual report on Form 10-K for the year ended December 31,2006, which can also be found on the Company’s website atwww.rosettaresources.com. The Company undertakes no duty to update theinformation contained herein except as required by law. Corporate Profile § Rosetta established as a stand-alone operatingcompany on July 7, 2005 § Over 500 drilling locations at inception § Stock Trades on NASDAQ, Symbol: “ROSE” § Shares Outstanding 50.8 Million § Track record of performance established • 85% drilling success ratio • $2.70 organic finding cost in 2006 • 240% reserve replacement in 2006 • 14% annual growth in reserves (2005-2006) • 26% annual growth in production (2005-2006) • 6 consecutive quarters of production increases § Drilling location inventory continues above 500 PROVED RESERVES 408 BCFE * * Reserve number excludes 23.4 Bcfe of proved reserves associated with the Calpine non-consent properties Growing Reserve Base(as of 12/31/06) Sacramento Basin 125 DJ Basin 160 San Juan Basin 29 LOBO 121 Perdido 55 Gulf of Mexico 2 State Waters 2 Other 21 Total 515 Drilling Locations(As of 7/1/2007) 2006 to 2007 36% 92 MMcfe/d Forecast Production (MMcfe/d) MJR:need newnumbers $1.16 $1.24 $1.04 $1.08 $1.00 $0.90 $1.15 Direct LOE Other Lifting Costs 2006 Other Lifting Costs 2007 Total Lifting Costs(Per MCFE) (Millions) 2007 Program2 2006 Actual1 Total Cap Ex $240 Total Cap Ex $290 1. Includes $35.3 for property acquisitions. 2. Includes $40.0 for OPEX acquisition. Capital Expenditures Outstanding Contract/Transition Issues § Ongoing Rio Vista Gas Sales Contract § Gas Marketing Agreement Expiration § Further Assurances - Transaction Completion § Non-Consent Properties ($75 Million) § Fraudulent Conveyance Resolution Partial Settlement Agreement(Approved September 11, 2007) Includes: § Rosetta will extend its existing natural gas marketing agreement with Calpine until June 30,2009. § Calpine will deliver to Rosetta documents that resolve title issues pertaining to certain oiland gas properties located in the Gulf of Mexico, California and Wyoming (Properties). § Rosetta will assume all Calpine's rights and obligations for an audit by the California StateLands Commission on certain Properties. § Rosetta will assume all rights and obligations for the Properties, including all plugging andabandonment liabilities. Does not address: § Non-Consent Properties § Fraudulent Conveyance September 10 Rosetta filed its responsive pleading to the fraudulent conveyancecomplaint September 11 Bankruptcy hearing to approvePartial Settlement & DisclosureStatement September 14 Deadline to file objections to Disclosure Statement September 25 Hearing on Calpine’s Disclosure Statement October 24 Hearing on Rosetta’s Motion to Dismiss November 27 Voting Deadline for Calpine Plan December 18-20 & 27 Confirmation Hearing January 31, 2008 Deadline for Debtor in Possession (DIP) Financing Terms to expire Calpine Transition Timeline Northern OperationsCalifornia Rockies Sacramento Basin Rio Vista § 33,843 net acres under lease § 100 % working interest in RVGU and most deep leases § 137 producing wells § 103 drilling locations Sac Extension (including Opex) § 41,194 net acres under lease § 45 - 100% working interest § 36 producing wells § 22 drilling locations § 3 MMcf/d average net daily production 2007 Full Year Highlights and Plans § Acquired Opex properties for $38.7 MM, effective 10/1/06 § Extended Martinez production on South Twitchell Island § Drilling deep test on Opex Roaring River prospect § Drilling deep Winters test in the city of Rio Vista in 4th QTR Rio Vista General Information § 16 productive zones from 2,000 to 10,000’ § 3.6 Tcf cumulative production (Rio Vista only) § 100% working interest 1st Half 2007 Activity § Drilling - 11 wells, 82% successful • Continued air drilling efforts in low pressure zones • Extended Martinez play on South Twitchell Island § Operational Activity • Entered into sales agreement with PG&E to purchase lowpressure gathering system 2nd Half 2007 Plans/Highlights § Drilling - 17 wells (2 deep) • Continue air drilling, sand control and other completionprojects for low pressure reserves • Continue exploitation of South Twitchell Martinez channelcomplex • Complete combining and reprocessing multiple 3-Dseismic surveys for RVGU • Drill deep Winters test in 4th QTR § Operational Activity • Finalize purchase PG&E low pressure gathering system • Installed bypass pipeline to increase take away • capacity from South Twitchell wells SouthTwitchell/BradfordIsland Area 2 2 Major Producing Zones Sacramento Basin Rio Vista Wells (January 1, 2007 to September 23, 2007) 1st Half 2007 Activity § Developed 9 prospects to be drilled in 2007 and 5 future drillable locations § Leased 860 additional acres Opex Acquisition § Acquired Opex properties for $38.7 MM § 3.5 MMcf/D net production. 9.6 BCF net reserves. § Added several high-potential prospects and 4,893 acres § G&G and Engineering evaluations have already added several additional drillingprospects and recompletion opportunities to the portfolio 2nd Half 2007 Plans/Highlights § Detar #1, successful Winters test in Millar Field. TD’d July 7th • Producing 4.06MMcf/day @ 2480 psig § Drill 8 additional wells • Outside operated Roaring River 20-3 spud August 4th, reached TDSeptember 8th; logged over 100ft of pay in Domengine Sand. § Acquire significant additional prospect-specific acreage Sac Extension DJ Basin General Information § Target zone - Niobrara Chalk at 2,500’ § Approximately 80,000 net acres with average of 80% workinginterest § Typical well - costs $220,000 to drill and complete, 0.2 to 0.4 Bcfe ofreserves and 70 to 150 Mcfe/d initial production § Approximately 160 drillable locations 1st Half 2007 Activity § Drilled 35 wells, 83% successful § Leased 20,000 net acres § Completed construction on 13 mile gathering system in SouthRepublican 2nd Half 2007 Plans/Highlights § Drill 34 wells, mainly in Vernon area § First set of wells drilled in Vernon indicate they will be similar to thewells in Republican § Acquired 17 square miles of 3D seismic in SW Wray prospect § Lease an additional 2,000 acres § Extended South Republican gathering system to connect Vernonand Sandy Bluff wells Southern OperationsLoboPerdidoGulf of MexicoSabine Lake South Texas - Lobo General Information § +/-81,000 acres § W.I. - 100% - 90% § 270 wells with 121 drillable locations § > 80% drilling success 1st Half 2007 Activity § Drilled 21 wells, 4 Dry holes 17 successful for 81% success rate § Drilling efficiencies increased the number of wells drilled permonth from 2.7 to 4 wells/month for the two rig drilling program § SCR 236 post frac IP over 12.5 MMcf/d § SCR 249 post frac IP over 10 MMcf/d 2nd Half 2007 Plans/Highlights § Continue two rig drilling program § Lease +/-15,000 acres § Initiate development on Schwarz-Rottersman and La Perla South Callaghan Ranch &El Corazon Ranch(approx. 55,000 acres) Schwarz-Rottersman(approx. 21,000 acres) La Perla (approx.5,000 acres) South Texas - Perdido General Information § 50% W.I. - 37.5% N.R.I. § EOG is Operator § +/- 18,000 net acres § +/- 100 square miles of 3-D seismic § 40 Producing Wells (25 verticals and 15 horizontals) - 55drillable locations § >90% Drilling success 1st Half 2007 Activity § 8.9 MMcfe/d from 6.8 MMcfe/d @1/1/07 2nd Half 2007 Plans/Highlights § Drill 4 wells, and continue exploiting Lower Perdido Sands. § North Marshall State 3H came on production at over 20MMcfe/d gross. Nine fracs were performed on the well. Currently drilling 7/6/07 Perdido Acreage 2007 Upper Perdido locations 2007 Blue Delta Locations 2007 Red Delta Locations Current horizontal producers 2007 Lower Perdido locations Gulf of Mexico Activity Areas General Information § W.I. in 11 blocks ranging from 20% to 100% (NRI of 15% -79%) § +/- 27,600 net acres § 800 square mile JV - 3-D coverage 1st Half 2007 Activity § 16 MMcfe/d from 6.8 MMcfe/d @1/1/07 § Drilled South Timbalier 293 (50% W.I.) - $25 MM grossexpenditure - 7 BCF of gross reserves. Will complete wellin 2008 § Brought on Main Pass 118 (25% W.I.) & Main Pass 29(50% W.I.) - 8 MMcfe/d net to Rosetta. § East Cam 88/89 - 100% W.I. - Workovers and platformwork - increase production from 5 MMcfe/d to 10 MMcfe/d § Main Pass 125 (50% W.I.) - Dry Hole - $1.15 MM net State Waters - Texas & Louisiana Sabine Lake General Information § 50% W.I. 37.5% R.I. § 6,850 acres - 70 square miles of 3-D seismic 1st Half 2007 Activity § Drilled four wells - 75% success rate § ST 30 #1 drilled - Hackberry discovery § ST 30 #2 completing—delineation well to #1 - LoggedHackberry pay § ST 16-1 drilled— dry hole § ST 19071 #1 - Successful Miocene discovery § Acquired 16” - 12 mile ANR pipeline for $700,000 2nd Half 2007 Plans/Highlights § Developing onshore facilities to handle 50 MMcfe/d and2000 BCPD § Expected production to commence mid fourth quarter § Additional prospects being developed Financials Second Quarter Results 2Q07 2Q06 Average Production (MMcfe/day) 119.7 87.9 Realized Price ($/MCFE) 7.97 7.92 Total Revenues ($MM) 86.9 63.4 Net Income ($MM) 13.09 9.96 EPS Diluted ($/Share) 0.26 0.20 Average Shares Outstanding (Diluted) 50.6 50.4 (in thousands) 6/30/07 12/31/06 Cash and Cash Equivalents $12 $63 Total Assets $1,275 $1,219 Long Term Debt $240 $240 Stockholder’s Equity $838 $822 Debt/Total Capital 22% 23% Balance Sheet Highlights - * - § Hedged 65 BBTU/D for 2007 with swaps at 55BBTU/D with average price of $7.79 and collarsof 10 BBTU/D $7.19/10.03 § Revolving line of credit - conforming borrowing base of $350mm. Revised up by $25 mm in May of 2007. § § $184 million unused capacity. § § $240 million debt outstanding at June 30, 2007: § Protected 2008 natural gas production with 55BBTU/D swapped at $7.66 Revolving Credit $165 Second Lien Term 75 $240 -29- Financial Flexibility to Grow Key Investment Highlights § Track record of performance: • 26% annual growth in production (2005-2006) • 14% annual growth in reserves (2005-2006) • Confirmed 36% production growth guidance for 2007 § Drilling location inventory continues at 500+ § Competitive cost structure § Proven record of environmental compliance and safety § Financial flexibility to pursue growth strategy
